Citation Nr: 0503184	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  97-15 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a higher initial rating for degenerative joint 
disease of the left shoulder, status post-operative Mumford 
procedure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran had active service from August 1987 to October 
1996. 

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a January 1997 decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for left 
shoulder disability, and assigned an initial noncompensable 
evaluation.  The veteran appealed the issue of entitlement to 
a higher initial evaluation.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  In October 1998 and October 2000, the Board 
remanded the claim to the RO.  In December 2002, the RO 
increased the evaluation for the veteran's left shoulder 
disability to 10 percent disabling, with an effective date of 
July 10, 2001 for the 10 percent rating.  However, since this 
increase did not constitute a full grant of the benefit 
sought, the evaluation issue remains in appellate status.  
See e.g., AB v. Brown, 6 Vet. App. 35, 39 (1993).  In July 
2003, the Board granted the claim to the extent that it 
increased the veteran's evaluation to 10 percent, with an 
effective date commensurate with the date of receipt of the 
veteran's claim, i.e., October 12, 1996.  See 38 C.F.R. 
§ 3.400(b)(2)(2004).  

The veteran appealed, and in September 2004, while his case 
was pending at the Court, the VA's Office of General Counsel 
and appellant's representative filed a Joint Motion 
requesting that the Court vacate the Board's July 2003 
decision.  That same month, the Court issued an Order 
vacating the July 2003 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the Board's July 2003 decision shows that it 
discussed a July 2001 VA joints examination report.  The 
Board noted that the findings in this report showed that, on 
physical examination, the veteran had active range of motion 
with forward flexion to 180 degrees and pain free at end 
range.  He had abduction of 180 degrees with mild subacromial 
pain at end range.  He had pain-free shoulder abduction to 90 
degrees, internal rotation to 80 degrees, and external 
rotation to 90 degrees.  Top crepitation of the supraspinatus 
tendon was noted beyond 90 degrees of active abduction.  
There was normal scapulothoracic motion with no atrophy of 
the left shoulder intrinsics.  On manual muscle testing, he 
demonstrated slight give-way weakness of the left anterior 
and middle deltoid, biceps, and internal/external shoulder 
rotators.  There was no soft tissue swelling, masses or focal 
trigger points in the shoulder girdle or scapulothoracic 
muscles.  He did report increased pain in the subacromial 
region with extremes of external rotation (i.e., when he 
placed his hands on his back).  He also reported increased 
subacromial pain with repetitive overhead activity.  

The Board further noted that the July 2001 VA examiner stated 
that it appeared that the veteran experiences increased left 
shoulder and knee pain with repetitive movement.  The 
examiner also stated that this was based on his subjective 
complaints of increased pain in the left subacromial region 
with overhead activity, and extremes of internal rotation, as 
well as anterior knee pain with repetitive squatting.  It was 
also based on his subjective historical comments that he 
develops increased shoulder pain with overhead activity.  The 
examiner stated that pain can occur with repetitive use, and 
this could limit the veteran's functional ability.  However, 
the examiner noted that, "As of now, there are no range of 
motion deficits regarding the left shoulder or the left 
knee."  

A review of the September 2004 Joint Motion shows that it 
states, with regard to a July 2001 VA joints examination 
report, "The VA examiner, however, failed to accurately 
measure and report where the pain began and ended when 
measuring limitation of motion."  It was further agreed that 
the examination report was inadequate, and that another 
examination was required.  Under the circumstances, the Board 
has no choice but to remand the claim for another 
examination.  

Finally, the most recent medical reports of record are VA 
treatment reports dated in February 2002.  On remand, the RO 
should attempt to obtain all identified, relevant records of 
treatment since that time.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for left shoulder symptoms 
since February 2002 which are not 
currently associated with the claims 
file.  After securing any necessary 
releases, the RO should obtain these 
records.

2.  The veteran should be afforded an 
examination of his left shoulder to 
ascertain the severity and manifestations 
of his service connected disability.  All 
necessary tests and studies deemed 
necessary should be accomplished, but 
should include complete range of motion 
findings, and complaints and clinical 
findings should be reported in detail.

a) In accordance with 38 C.F.R. §§ 4.40, 
4.45, VAOPGCPREC 36-97, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the 
examination report must also address any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  The examiner should accurately 
measure and report where any recorded 
pain begins and ends when measuring 
limitation of motion.

b) If the veteran describes flare-ups of 
pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated and the reason should be 
explained.

3.  Thereafter, the RO should 
readjudicate the issue on appeal. If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered. The 
veteran should be given an opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




